DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, the term “the PZT antagonist” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 15, 17, 18, 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over:
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 1967:430916, Abstract of Kaneko et al., Folia Psychiatrica et Neurologica Japonica (1964), 18(3), 222-16 From: Biol. Abstr. 1966, 47(15), 6213 (Kaneko);
or 
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 1957:31107, Abstract of Roth,  Chekhoslovatskaya Fiziologiya (1954), 3, 420-3 (Roth);
both in view of DATABASE Registry, COLUMBUS, OHIO, US; Database Accession No. 1957:31107, Reg. No. 54-95-5, Pentylenetetrazol, i.e., Cardiazole,  Entered STN: 16 Nov 1984 (Registry).



Both Kaneko and Roth demonstrate the disappearance of a narcoleptic sleep-type which had previously been present, before administration of cardiazole, i.e., Pentylenetetrazol, see Registry. 
The references may not teach the dosing regimens in the claims.  However, to a person of ordinary skill in the art it would have been obvious through routine experimentation to optimize the frequency of administering PTZ to a subject.  For example, the references not teach PTZ is administered twice daily at dose of 100 mg for a period of at least one week.   The references may not explicitly teach that the PTZ is administered at least once daily for at least five consecutive days.  However, to a person of ordinary skill in the art it would have been obvious through routine experimentation to optimize the frequency of administering PTZ to a subject.  Namely, dosages and effective amounts of PTZ are result-effective parameters that will affect the pharmacological and pharmacokinetic properties.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
In view of the above, the difference between the references and the claimed inventions is that the references do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the references teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).






Claims 1-4, 7, 15, 17, 18, 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20090325999 based on an application by Du (Du).
Du teaches a method for treating a hypersomnia in a subject (para [0063]-[0064]) comprising administering pentylenetetrazol (PTZ) to the subject having hypersomnia (para [0063], an effective amount of the wakefulness promoting agent., be administered to a subject animal (typically a human...)...an effective amount is an amount that prevents, inhibits, or terminates excessive sleepiness associated with...disorders, e.g., hypersomnia...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.) wherein the administering is effective to treat the hypersomnia (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject animal (typically a human...)...an effective amount is an amount that prevents, inhibits, or terminates excessive sleepiness associated with... disorders, e.g., hypersomnia...).

Du further teaches the PTZ is administered at least once daily (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.; para [0084], pharmaceutical compositions...may be administered in the dosage forms in single or divided doses of one to four times daily...).
Du further teaches the PTZ antagonist is administered once a day, twice a day, three times a day or four times a day (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.; para [0084], pharmaceutical compositions...may be administered in the dosage forms in single or divided doses of one to four times daily...).
Du further teaches the PTZ is administered at a dose of about 1 mg to 1,500 mg (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.; para [0085], tablets of various sizes can be prepared, e.g., of about 2 to 2000 mg in total weight, containing one or both of the active pharmaceutical ingredients...these tablets can be scored to provide for fractional doses...).
Du further teaches the PTZ is administered at a dose of about 5 mg to 1,000 mg (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.; para [0085], tablets of various sizes can be prepared, e.g., of about 2 to 2000 mg in total weight, containing one or both of the active pharmaceutical ingredients...these tablets can be scored to provide for fractional doses...).
Du further teaches the PTZ is administered at a dose of about 10 mg to 800 mg (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakeftjlness promoting agents include...pentylenetetrazole.; para [0085], tablets of various sizes can be prepared, e.g., of about 2 to 2000 mg in total weight, containing one or both of the active . pharmaceutical ingredients...these tablets can be scored to provide for fractional doses...).
Du further teaches the PTZ is administered at a dose of about 25 mg to 600 mg (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakeftjlness promoting agents include...pentylenetetrazole.; para [0085], tablets of various sizes can be prepared, e.g., of about 2 to 2000 mg in total weight, containing one or both of the active pharmaceutical ingredients...these tablets can be scored to provide for fractional doses...).
Du further teaches the PTZ is administered during the subject's morning wake-up period (para [0019],...a therapeutic dosage to be administered in the AM (morning), said therapeutic dosage comprising...at least one wakefulness promoting agent...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.).
Du further teaches PTZ is administered in an oral formulation (para (0035), provides a pharmaceutical unit dosage form, wherein the pharmaceutical unit dosage is an oral dosage form comprising...wakefulness promoting agent...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.).
Du further teaches PTZ is administered in a delayed release formulation (para [0078], dosage forms of the compositions...be formulated as enteric coated delayed release oral dosage forms...).
Du further teaches the subject is human (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject animal (typically a human...)...).
Du further teaches hypersomnia is a type selected from the group consisting of shift work sleeping disorder, restless leg syndrome, nocturnal dystonia, nocturnal movement disorder, KleinLevin syndrome, Parkinson's disease, excessive sleepiness, obstructive sleep apnea, REM behavior disorder, frontal nocturnal dystonia, narcolepsy (para [0063],...effective amount is an amount that prevents, inhibits, or terminates excessive sleepiness associated with...narcolepsy, obstructive sleep apnea...hypersomnia, REM behavior disorder, frontal nocturnal dystonia, restless legs syndrome,...nocturnal movement disorder...shift worker sleep disorder (SWSD), Kleine-Levin syndrome...Parkinsonism...).
Du further teaches PTZ is administered twice daily (para [0063], an effective amount of the wakefulness promoting agent...be administered to a subject...; para [0064], examples of wakefulness promoting agents include...pentylenetetrazole.; para [0084], pharmaceutical compositions...may be administered in the dosage forms in single or divided doses of one to four times daily...) at a dose of 100 mg (para [0085], tablets of various sizes can be prepared, e.g., of about 2 to 2000 mg in total weight...these tablets can be scored to provide for fractional doses...).
To a person of ordinary skill in the art it would have been obvious through routine experimentation to optimize the frequency of administering PTZ to a subject in the teaching of Du, in order to enhance efficacy of treating hypersomnia, because Du teaches the PTZ is administered at least once daily (para [0063], [0064], [0084]).
Du does not teach PTZ is administered twice daily at dose of 100 mg for a period of at least one week.   Du may not explicitly teach that the PTZ is administered at least once daily for at least five consecutive days.  However, to a person of ordinary skill in the art It would have been obvious through routine experimentation to optimize the frequency of administering PTZ to a subject in the teaching of Du, in order to enhance efficacy of treating hypersomnia, because Du teaches the PTZ is administered at least once daily (para [0063], [0064], [0084]).  Namely, dosages and effective amounts of PTZ are result-effective parameters that will affect the pharmacological and pharmacokinetic properties.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
In view of the above, the difference between Du and the claimed inventions is that Du does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Du teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

	


Claims 9, 13, 14, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Du, Kaneko or Roth in view of U.S. Publication No. 20120157445 based on an application by to Garner et al. (Garner).

Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]). Garner further teaches PTZ is administered at a dose sufficient to achieve an effective mean Cmax (para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subject...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)). 
In this manner, it would have been obvious to include administering PTZ at a dose sufficient to achieve an effective mean Cmax as taught by Garner in the teaching of Du and to optimize said effective dose based on routine experimentation, in order to maximize the efficacy of treating hypersomnia in a subject, because.both Du and Garner are directed toward a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para (0015), para [0041]). Garner further teaches PTZ is administered at a dose sufficient to achieve a mean Cmax (para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subject...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)).
Therefore, to a person of ordinary skill in the art it would have been obvious to include administering PTZ at a dose sufficient to achieve an effective mean Cmax as taught by Garner in the teaching of Du and to optimize said effective dose based on routine experimentation, in order to •maximize the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], para [0041]).  Garner further teaches PTZ is administered at a dose sufficient to achieve a mean Cmax (para [0015],...a subject-is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subject...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include administering PTZ at a dose sufficient to achieve an effective mean Cmax as taught by Garner in the teaching of Du and to optimize said effective dose based on routine experimentation, in order to maximize the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).

Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], para [0041]).  Garner further teaches PTZ is administered at a dose sufficient to achieve a mean Cmax (para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subject...GABAA receptor antagonist...pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include administering PTZ at a dose sufficient to achieve an effective mean Cmax as taught by Garner in the teaching of Du and to optimize said effective dose based on routine experimentation, in order to maximize the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]).  Garner further teaches PTZ is administered at a dose sufficient to achieve a mean Cmax (para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subject...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include administering PTZ at a dose sufficient to achieve an effective mean Cmax as taught by Garner in the teaching of Du and to optimize said effective dose based on routine experimentation, in order to maximize the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]).  Garner further teaches the PTZ is administered during the subject's night-time sleep (para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist while the subject is sleeping...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include administering PTZ during the subject's night-time sleep as taught by Garner in the teaching of Du, in order to treat cognitive impairment related sleep deprivation, or sleep disturbance in a subject, because both Du and Garner are directed towards a method of treating sleep disorder comprising administering pentylenetetrazol (PTZ).
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subjed comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]). Garner further teaches the Cmax is achieved in the brain (para [0015],...a subjed is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved during sleep of the subjed...GABAA receptor antagonist is, for example, pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to indude wherein the Cmax is achieved in the brain as taught by Garner in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method for treating a hypersomnia.
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]).  Garner further teaches delayed release formulation delays the peak concentration of PTZ in brain by 30 minutes to 12 hours from the time of administration (para [0066],...a GABAA receptor antagonist, is used as a delayed release formulation that is administered to the subject prior to or during sleep...therapeutic concentrations of the compound in the subject's blood or brain are delayed from 30 minutes to 12 hours from the time of administration of the compound; para [0015],...a subject is administered an effective dose of a GABAA receptor antagonist such that peak concentrations (Cmax) of the GABAA receptor antagonist in the brain of the subject are achieved...GABAA receptor antagonist is...pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include a delayed release formulation that delays the peak concentration of PTZ in brain by 30 minutes to 12 hours from the time of administration as taught by Garner in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method for treating a hypersomnia.
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041].  Garner further teaches delayed release formulation releases PTZ during the subject's night-time sleep period (para [0066],...a GABAA receptor antagonist, is used as a delayed release formulation that is administered to the subject during sleep...therapeutic concentrations of the compound in the subject's blood or brain are delayed from 30 minutes to 12 hours from the time of administration of the compound; para [0015],...GABAA receptor antagonist is...pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include wherein delayed release formulation releases PTZ during the subject's night-time sleep period as taught by Garner in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method for treating a hypersomnia.
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]).  Garner further teaches the PTZ is administered in a sustained release formulation (para [0069],...a GABAA receptor antagonist, is used as a sustained release formulation that is administered to the subject during sleep...; para [0015],...GABAA receptor antagonist is...pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include wherein the PTZ is administered in a sustained release formulation as taught by Garner in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method for treating a hypersomnia.
Garner teaches a method for treating a cognitive impairment related sleep deprivation, or sleep disturbance in a subject comprising administering pentylenetetrazol (PTZ) (para [0015], [0041]).  Garner further teaches sustained release formulation maintains a therapeutically effective dose of the PTZ for 30 minutes to 12 hours after administration (para [0069],...a GABAA receptor antagonist, is used as a sustained release formulation that is administered to the subject prior to or during sleep...a therapeutically effective dose of the compound in the blood or brain of the subject is maintained from 30 minutes to 12 hours from the time of administration of the sustained release formulation...; para [0015],...GABAA receptor antagonist is...pentylenetetrazole (PTZ)).  To a person of ordinary skill in the art it would have been obvious to include wherein sustained release formulation maintains a therapeutically effective dose of the PTZ for 30 minutes to 12 hours after administration as taught by Garner in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Garner are directed toward a method for treating a hypersomnia.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of U.S. Publication No. 20110028418 based on an application by Parker et al. (Parker).

Parker teaches a method for treating a hypersomnia in a subject (para [0007],...methods of treating GABAA receptor mediated hypersomnia in a subject...).  Parker further teaches the hypersomnia is narcolepsy without cataplexy (para [0007],...GABAA receptor mediated hypersomnia is selected from...narcolepsy....idiopathic hypersomnia...; para [0004],...idiopathic hypersomnia is much like narcolepsy, except there is no cataplexy...).  To a person of ordinary skill in the art it would have been obvious to include the hypersomnia is narcolepsy without cataplexy as taught by Parker in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Parker are directed toward a method for treating a hypersomnia.
Parker teaches a method for treating a hypersomnia in a subject (para (0007],...methods of treating GABAA receptor mediated hypersomnia in a subject...).  Parker further teaches the hypersomnia is narcolepsy with cataplexy (para [0007],...GABAA receptor mediated hypersomnia is selected from...narcolepsy....; para [0137],...hypersomnolence disorders such as narcolepsy with cataplexy...).  To a person of ordinary skill in the art it would have been obvious to include the hypersomnia is narcolepsy with cataplexy as taught by Parker in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Parker are directed toward a method for treating a hypersomnia.
Du does not teach the subject having hypersomnia is assessed according to the Stanford Sleepiness Scale (SSS), the Epworth Sleepiness Scale (ESS), the multiple sleep latency (MSL) test, the maintenance of wakefulness (MWT) test, objective psychomotor vigilance (PVT) tasks, the Functional Outcomes of Sleep Questionnaire (FOSQ), the Multidimensional Fatigue Inventory (MFI), the Clinical Global Impression of Severity (CGI-S), the Clinical Global Impression of Change (CGIC), the Beck Depression Inventory (BDI-II), self-reported fogginess scores, self-reported mood scores or self-reported sleepiness scores. Parker teaches a method for treating a hypersomnia in a subject (para [0007],...methods of treating GABAA receptor mediated hypersomnia in a subject...).  Parker further teaches the subject having hypersomnia is assessed according to the Epworth Sleepiness Scale (ESS), the multiple sleep latency (MSL) test (para [0136], patients complaining of daytime sleepiness/hypersomnia with an Epworth Sleepiness Scale or >15 and who exhibit either objective sleepiness (MSL<8 minutes), REM-sleep propensity during their diagnostic evaluation, or treatment resistant sleepiness will be recruited...).  To a person of ordinary skill in the art it would have been obvious to include the subject having hypersomnia is assessed according to the Epworth Sleepiness Scale (ESS), the multiple sleep latency (MSL) test as taught by Parker in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Parker are directed toward a method for treating a hypersomnia.
Du does not teach the subject having hypersomnia improves by at least about 3 points on the ESS, at least about 2 min for sleep onset latency (SOL) on MWT, at least about 8 points on the FOSQ, at least about 4 points on one or more MFI scales, at least one point on CGI-S or CGI-C, at least about 4 points on the BDI-II, or at least about 1.0 point on a self-reported fogginess score.  Parker teaches a method for treating a hypersomnia in a subject (para [0007],...methods of treating GABAA receptor mediated hypersomnia in a subject...).  Parker further teaches the subject having hypersomnia improves by at least about 3 points on the ESS (Table4; para [0155], sleep, mood, sleepiness, and quality of life improved dramatically and are sustainable...in patient AS99, see Table 4:

    PNG
    media_image1.png
    281
    347
    media_image1.png
    Greyscale


To a person of ordinary skill in the art it would have been obvious to include the subject having hypersomnia improves by at least about 3 points on the ESS as taught by Parker in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Parker are directed toward a method for treating a hypersomnia.


Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rye et al., 2012, Sci. Tansl. Med. 4, 161ra151, pp. 1-10 (Rye); or 
Kelty et al., Journal of Psychopharmacology 2014, Vol. 28(7) 703 –706 (Kelty) 
in view of 
MacDonald et al., Nature Vol. 267 23 June 1977 pp. 720-721 (MacDonald); or 
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 1992:73028, Abstract of Simmonds et al., European Journal of Pharmacology (1982), 80(4), 347-58 (Simmonds).

The primary references demonstrate the link between primary hypersomnia to an endogenous enhancement of GABA receptor activity in hypersomnia patients, and also demonstrate that GABA receptor antagonists normalize vigilance in patients with hypersomnia associated with abnormal potentiation of GABA-receptors:


Rye:

    PNG
    media_image2.png
    361
    336
    media_image2.png
    Greyscale

Kelty:

    PNG
    media_image3.png
    101
    606
    media_image3.png
    Greyscale


The primary references may fail to identify pentylenetetrazol (PZT) as a GABA antagonist.  However, it is for that proposition that the examiner joins the secondary references. 





MacDonald:

    PNG
    media_image4.png
    236
    339
    media_image4.png
    Greyscale


Simmonds (identifying PZT as leptazol): (“Antagonists which were not competitive and acted predominantly at the picrotoxin site on the ionophore were picrotoxin [124-87-8] (6.19), picrotoxinin [17617-45-7] (6.03), isopropylbicyclophosphate [51052-72-3] 5.82), and leptazol [54-95-5]”).
In this way, those of ordinary skill could have applied the PZT in a predictable fashion for the purposes of treating hypersomnia.  Specifically, the primary references teach that hypersomnia can be treated by GABA antagonists.  The secondary references are added for the proposition that PZT is applicable to this process treating hypersomnia since the references identify PZT as a GABA antagonists.  Specifically, the references teach that the particular known technique of treating hypersomnia with GABA antagonists was recognized as part of the ordinary capabilities of one skilled in the art.  In this same manner those of ordinary skill would have recognized that applying other GABA antagonists, such as PZT, to the known technique would have yielded predictable results.  Accordingly, treating hypersomnia with PZT would have been prima facie obvious.

Claims 2-4, 7, 9-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rye or Kelty in view of MacDonald or Simmons in further view of Gelfuso et al., Neurosci. Lett., 543, 2013, 12-16, (Gelfuso). 

At the onset, the primary and secondary refences may not explicitly teach the recited effective amounts or routes of administration.  However, the amount of PZT in the disclosed methods is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
For example, the primary and secondary references do not teach that PTZ is formulated to achieve an AUC of about 500 ng’hr/mL to 150,000 ng’hr/mL.  However, Gelfuso teaches PTZ is formulated to achieve an AUC of 150 mM (pg 14, col 1, para 3, chronic administration of a sub-convulsive dose of PTZ (pentylenetetrazole) (33 mg/kg, i.p.) on alternate days for a period of 27 days...producing kindling in PTZ + saline-treated rats...; Fig 3; pg 14, col 2, Fig. 3. mean area under the curve of each treatment (AUC): (a) PTZ + saline (150 mM)...AUCs were calculated for each animal and then analyzed...).  To a person of ordinary skill in the art it would have been obvious to include wherein PTZ is formulated to achieve an AUC of 150 mM as taught by Gelfuso, and through routine experimentation to include/adjust PTZ is formulated to achieve an AUC of about 500 ng*hr/mL to 150,000 ng*hr/mL in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Gelfuso are directed toward a method for treating a hypersomnia.
The primary and secondary references do not teach PTZ is formulated to achieve an AUC of about 1,000 ng*hr/mL to 100,000 ng*hr/mL.  However,  Gelfuso teaches PTZ is formulated to achieve an AUC of 150 mM (pg 14, col 1, para 3, chronic administration of a sub-convulsive dose of PTZ (pentylenetetrazole) (33 mg/kg, i.p.) on alternate days for a period of 27 days...producing kindling in PTZ + saline-treated rats...; Fig 3; pg 14, col 2, Fig. 3. mean area under the curve of each treatment (AUC): (a) PTZ + saline (150 mM)...AUCs were calculated for each animal and then analyzed...).  To a person of ordinary skill in the art it would have been obvious to include wherein PTZ is formulated to achieve an AUC of 150 mM as taught by Gelfuso, and through routine experimentation to include/adjust PTZ is formulated to achieve an AUC of about 1,000 ng*hr/mL to 100,000 ng*hr/mL in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Gelfuso are directed toward a method for treating a hypersomnia.
The primary and secondary references do not teach PTZ is formulated to achieve an AUC of about 5,000 ng*hr/mL to 50,000 ng*hr/mL. However,  Gelfuso teaches PTZ is formulated to achieve an AUC of 150 mM (pg 14, col 1, para 3, chronic administration of a sub-convulsive dose of PTZ (pentylenetetrazole) (33 mg/kg, i.p.) on alternate days for a period of 27 days...producing kindling in PTZ + saline-treated rats...; Fig 3; pg 14, col 2, Fig. 3. mean area under the curve of each treatment (AUC): (a) PTZ + saline (150 mM)...AUCs were calculated for each animal and then analyzed...).  To a person of ordinary skill in the art it would have been obvious to include wherein PTZ is formulated to achieve an AUC of 150 mM as taught by Gelfuso, and through routine experimentation to include/adjust PTZ is formulated to achieve an AUC of about 5,000 ng*hr/mL to 50,000 ng*hr/mL in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Gelfuso are directed toward a method for treating a hypersomnia.
The primary and secondary references do not teach PTZ is formulated to achieve an AUC of about 10,000 ng*hr/mL to 20,000 ng’hr/mL.  However, Gelfuso teaches PTZ is formulated to achieve an AUC of 150 mM (pg 14, col 1, para 3, chronic administration of a sub-convulsive dose of PTZ (pentylenetetrazole) (33 mg/kg, i.p.) on alternate days for a period of 27 days...producing kindling in PTZ + saline-treated rats...; Fig 3; pg 14, col 2, Fig. 3. mean area under the curve of each treatment (AUC): (a) PTZ .+ saline (150 mM)...AUCs were calculated for each animal and then analyzed...).  To a person of ordinary skill in the art it would have been obvious to include PTZ is formulated to achieve an AUC of 150 mM as taught by Gelfuso, and through routine experimentation to include/adjust PTZ is formulated to achieve an AUC of about 10,000 ng’hr/mL to 20,000 ng’hr/mL in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subject, because both Du and Gelfuso are directed toward a method for treating a hypersomnia.
The primary and secondary references do not teach PTZ is formulated to achieve an AUC of about 1,000 ng’hr/mL to 50,000 ng’hr/mL.  However,  Gelfuso teaches PTZ is formulated to achieve an AUC of 150 mM (pg 14, col 1, para 3, chronic administration of a sub-convulsive dose of PTZ (pentylenetetrazole) (33 mg/kg, i.p.) on alternate days for a period of 27 days...producing kindling in PTZ + saline-treated rats...; Fig 3; pg 14, col 2, Fig. 3. mean area under the curve of each treatment (AUC): (a) PTZ + saline (150 mM)...AUCs were calculated for each animal and then analyzed...).  To a person of ordinary skill in the art it would have been obvious to include wherein PTZ is formulated to achieve an AUC of 150 mM as taught by Gelfuso in the teaching of Du, and through routine experimentation to include/adjust PTZ is formulated to achieve an AUC of about 1,000 ng’hr/mL to 50,000 ng’hr/mL in the teaching of Du, in order to enhance the efficacy of treating hypersomnia in a subjecL because both Du and Gelfuso are directed toward a method for treating a hypersomnia.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9, 13-15, 17-22, 28, 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10688103. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods covered by the conflicting claims overlap in scope with those covered by the rejected claims in a manner rendering the instant claims prima facie obvious.  Specifically, the difference between the conflicting claims and the claimed invention is that the conflicting claims do not recite the instant invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims recite the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642